DETAILED ACTION
Examiner Note
The  instant Office Action (AO) is provided for the purpose of considering the information disclosure statement (IDS) submitted on 1.27.2021. The remainder of the instant OA is identical to the one mailed on 1.28.2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/738,511, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior application does not provide support for: (i) the light exposure, development and/or baking of claims 1, 3, 7, 14, 21 and 26, (ii) the tilt angles .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1.27.2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ruojian Zhang (Reg. No. 54,695) on 1.22.2021.
The application has been amended as follows: 
Cancel claims 8-9 (the claims are inconsistent and/or redundant with base claim 1).
In claim 26, line. 2, replace “backed” with –baked--.

Allowable Subject Matter
Claims 1-7, 10-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) applying a polymer layer over the patterned passivation layer, wherein the polymer layer is free from N-Methyl-2-pyrrolidone (NMP), and wherein the polymer layer comprises aliphatic amide as a solvent and performing a development process on the polymer layer to form a second opening in the polymer layer, wherein the top surface of the metal pad is revealed to the second claim 10) the polymer layer comprises: a straight sidewall facing the opening; and a round corner surface comprising a top end connecting to the straight sidewall, and a bottom end joining to the top surface of the metal pad, wherein the round corner surface has an R-angle smaller than about 4 µm, and wherein the R-angle is a diameter of a respective circle to which the round corner surface fits as recited within the context of the claim; claims 11-14 are dependent claims, and, (claim 21) applying a polymer layer over and contacting a metal pad, wherein the polymer layer comprises aliphatic amide as a solvent, and alkoxy decane dissolved in the solvent; patterning the polymer layer to form an opening in the polymer layer, wherein a top surface of the metal pad is revealed to the opening as recited within the context of the claim; claims 22-26 are dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Andres Munoz/               Primary Examiner, Art Unit 2894